Illinois Official Reports

                                      Appellate Court



                 Friends for Murray Center Inc. v. Department of Human Services,
                                    2014 IL App (5th) 130481



Appellate Court           FRIENDS FOR MURRAY CENTER INCORPORATED, JAN
Caption                   MONKEN, MARY JANE HARDY, STEPHANIE WAGGONER,
                          EMILY SMITH, MONICA SOBCZAK, and CHRISTIE CRISTOLA,
                          Petitioners-Appellees, v. THE DEPARTMENT OF HUMAN
                          SERVICES; KEVIN CASEY, in His Official Capacity as Director of
                          the Division of Developmental Disabilities of the Department of
                          Human Services; MICHELLE SADDLER, in Her Official Capacity
                          as Secretary of Human Services; ILLINOIS OFFICE OF STATE
                          GUARDIAN; FREDA OMER, in Her Official Capacity as Guardian
                          for the Illinois Office of State Guardian; WARREN G. MURRAY
                          DEVELOPMENTAL CENTER; JAMIE VEACH, in His Official
                          Capacity as Director of Murray Center; and RICHARD STARR, in
                          His Official Capacity as Assistant Director of Murray Center,
                          Respondents-Appellants (Community Resource Alliance, LLC, a
                          Missouri Limited Liability Corporation, Respondent).




District & No.            Fifth District
                          Docket No. 5-13-0481




Filed                     April 15, 2014
Held                         In an action arising from a decision of the State of Illinois to close a
(Note: This syllabus         facility housing developmentally disabled adults and transfer those
constitutes no part of the   persons to community-integrated living arrangements, the appellate
opinion of the court but     court held that petitioners met the criteria of being an “interested
has been prepared by the     person” for purposes of section 23-2 of the Probate Act and had
Reporter of Decisions        standing to bring their action, and neither the fact that all of the wards
for the convenience of       involved in petitioners’ challenge were subjects of other pending
the reader.)                 probate proceedings, nor the respondents’ claim that the powers of the
                             temporary guardian ad litem appointed by the trial court, including the
                             power to give a final consent to the transfer of any wards at issue,
                             exceeded the permissible scope of a guardian ad litem’s duties
                             required that the preliminary injunction against implementation of the
                             decision had to be dissolved.




Decision Under               Appeal from the Circuit Court of Clinton County, No. 13-CH-49; the
Review                       Hon. William J. Becker, Judge, presiding.




Judgment                     Affirmed.



Counsel on                   Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
Appeal                       Solicitor General, and Brett E. Legner, Assistant Attorney General, of
                             counsel), for appellants.

                             W. Wylie Blair, of Onder, Shelton, O’Leary & Peterson, LLC, of St.
                             Louis, Missouri, for appellees.

                             Melissa O. Picciola, Beth A. Miller, Karen I. Ward, and Deborah M.
                             Kennedy, all of Equip for Equality, Inc., of Chicago, amicus curiae.




Panel                        JUSTICE GOLDENHERSH delivered the judgment of the court, with
                             opinion.
                             Justice Spomer concurred in the judgment and opinion.
                             Justice Cates specially concurred, with opinion.




                                                  -2-
                                              OPINION

¶1       Petitioners, Friends for Murray Center Incorporated, Jan Monken, Mary Jane Hardy,
     Stephanie Waggoner, Emily Smith, Monica Sobczak, and Christie Cristola filed this action to
     enjoin respondents, Illinois Department of Human Services, Kevin Casey, in his official
     capacity as Director of the Division of Developmental Disabilities of the Illinois Department
     of Human Services (Department), Michelle Saddler, in her official capacity as Secretary of
     Human Services, Illinois Office of State Guardian (OSG), Freda Omer, in her official capacity
     as Guardian for the OSG, Warren G. Murray Developmental Center (Murray or Murray
     Center), Jamie Veach, in his official capacity as director of Murray Center, and Richard Starr,
     in his official capacity as assistant director of Murray Center, and Community Resource
     Associates, Inc., from transferring OSG wards residing at the Murray Center to
     community-integrated living arrangements (CILAs). After a hearing, the circuit court of
     Clinton County appointed Stewart Freeman temporary guardian ad litem of the 24 OSG wards
     who are residents of Murray and entered a preliminary injunction prohibiting respondents from
     “transferring any disabled adult who is a resident of [Murray] and under the guardianship of
     the [OSG] from [Murray] without consent of the temporary guardian ad litem Stuart [sic]
     Freeman until further order of this court.” Respondents, except for Community Resource
     Alliance, LLC, which failed to appear below, now appeal from the circuit court’s order. The
     issues raised on appeal are: (1) whether petitioners have standing to bring this action, (2)
     whether the preliminary injunction should be dissolved where all of the OSG wards are the
     subjects of pending probate proceedings, and (3) whether the preliminary injunction should be
     dissolved on the basis that the guardian ad litem’s powers exceed the permissible scope of a
     guardian ad litem’s duties.
¶2       Equip for Equality, Inc., a private nonprofit organization which provides services to
     individuals with a disability, filed an amicus curiae brief in support of respondents. Petitioners
     filed a motion to dismiss the appeal and a motion to strike the amicus brief. Both motions are
     denied. For the following reasons, we affirm the order of the circuit court of Clinton County.

¶3                                          BACKGROUND
¶4       The instant litigation is the result of the State’s plan to close Murray, which houses
     developmentally disabled individuals. As of December 31, 2012, there were 261 residents
     living at Murray, which is located in Centralia. The Department contracted with Community
     Resource Associates to transition developmentally disabled adults living at Murray to CILAs.
     A related action, Illinois League of Advocates for the Developmentally Disabled v. Quinn, is
     pending in the United States District Court for the Northern District of Illinois, Eastern
     Division, case No. 13-C-1300. The petitioners in that case are challenging the State’s plan to
     close Murray and have been granted an interlocutory injunction preventing closure of Murray
     and the transfer of its residents to other locations if those residents have not consented to such
     transfer. The federal court concluded it did not have jurisdiction, however, to prevent transfer
     of wards of the State who are under the guardianship of the OSG and whom the State Guardian
     consented to transfer, finding that “ignoring or overriding the [State Guardian’s] decision
     regarding the residential placement of its wards would be impermissible interference with the
     State’s authority.” The federal injunction remains in place.



                                                 -3-
¶5       On July 29, 2013, petitioners filed the original petition with regard to the 24 residents of
     Murray who are OSG wards. Petitioners include Jan Monken, a volunteer at Murray since the
     1960s, Mary Jane Hardy, a guardian for a Murray resident for 20 years, Stephanie Waggoner, a
     foster care volunteer, Emily Smith, a qualified intellectual disabilities professional, and
     Monica Sobczak, a member of the Murray Parents Association. None of the petitioners are
     related to the 24 residents in question. Ten of the twenty-four still reside at Murray, while the
     remainder have been discharged and moved to different facilities, but are still listed in
     transition status. Fourteen different counties made initial adjudication of disability for these
     twenty-four wards, and the guardianship estates for the OSG wards are currently pending in
     thirteen different counties.
¶6       The circuit court granted a temporary restraining order and directed petitioners to
     supplement the record by identifying the residents of Murray subject to the court order. The
     circuit court considered whether petitioners should be required to proceed in each county with
     pending probate actions involving OSG wards, but determined that such action would be
     inefficient and could lead to inconsistent results. Based upon the conclusion that the threat of
     harm to Murray residents outweighed the potential harm to respondents, the circuit court
     appointed Stewart Freeman as guardian ad litem for Murray residents under the guardianship
     of the OSG and enjoined the State from transferring any OSG ward who is a resident of Murray
     without the consent of Freeman. Freeman is the Clinton County public defender, but his
     appointment as guardian ad litem is separate from his public defender position.
¶7       On August 7, 2013, petitioners filed a three-count amended petition. Count I sought
     appointment of a guardian ad litem for the 24 OSG wards; count II sought issuance of an
     emergency temporary restraining order and a preliminary and permanent injunction against
     respondents; count III sought a writ of mandamus. The amended petition also added an
     additional petitioner, Christie Cristola, a licensed chaplain and an employee, volunteer, or
     advisor at Murray since 1970.
¶8       According to the amended petition, while the federal suit was pending, the federal
     defendants “drastically accelerated the closure process of Murray” and began transferring
     residents to CILAs. Petitioners claim numerous egregious actions on the part of respondents,
     including that respondents are acting impermissibly by ignoring warnings about potentially
     substandard housing conditions in the CILAs, ignoring warnings about placing certain
     individuals together in CILAs, ignoring standard Murray procedures for transferring
     individuals, and “freezing [Murray] professional staff out of the transfer process.” Petitioners
     allege that some of the transfers of OSG wards would have resulted in “dangerous pairings”
     and that respondents are not inspecting CILAs prior to transferring Murray residents.
     Petitioners claim the State Guardian “has not participated in any meaningful way during
     transition meetings, and has never taken a position that a resident placement was improper.”
¶9       Petitioners further allege that the State Guardian has consented to transfer his wards
     “despite being present at meetings where frightening concerns were raised.” Concerns include
     placement of a ward in a wheelchair with a violent CILA resident, placement of a ward with
     elopement issues in a CILA located next to a busy road, and placement of a ward in a CILA
     “with suspected water damage.” The petition further alleges that a “member of the Centralia
     community living next to a CILA where OSG Wards have been transferred witnessed
     dereliction of duties by those charged with caring for the OSG Wards, seen substandard
     housing conditions, and continuous transfer of residents in and out of the CILA.” Petitioners


                                                 -4-
       allege a host of additional egregious allegations and submitted affidavits in support of its
       allegations. For purposes of this appeal, we need not repeat all of the allegations raised in the
       petition.
¶ 10        Respondents moved to dismiss under section 2-619.1 of the Code of Civil Procedure
       (Code) (735 ILCS 5/2-619.1 (West 2010)) and explained that a motion to dismiss against the
       initial petition was adopted as a motion to dismiss against the amended petition. Respondents
       argued the action was barred by sovereign immunity because petitioners wanted to control the
       discretionary actions of the State, that petitioners lacked standing to seek to modify the terms
       of the guardianship or remove the State Guardian, and that there was no statutory basis for
       permitting the circuit court of Clinton County to interfere with the decisions of other circuit
       courts entered in the probate proceedings concerning OSG wards residing at Murray.
       Respondents also moved to vacate the temporary restraining order, arguing inter alia that
       injunctive relief impedes the State’s efforts to establish a system less reliant on institutional
       care and more focused on community-based placements.
¶ 11        Petitioners responded to the motions to dismiss, asserting that they were not seeking to
       “preclude closure of Murray,” but were seeking to prevent respondents from acting in excess
       of their authority and to compel them to comply with sections 11a-20 and 23-2 of the Probate
       Act of 1975 (Act) (755 ILCS 5/11a-20, 23-2 (West 2010)) and that venue was proper under
       section 11a-7 of the Act (755 ILCS 5/11a-7 (West 2010)). After hearing arguments, the circuit
       court denied the motion to dismiss counts I and II, but granted the motion to dismiss count III.
       The circuit court granted a preliminary injunction that appointed Stewart Freeman as the
       temporary guardian ad litem over OSG wards who are residents of Murray and prohibited
       respondents from transferring any of the State Guardian’s wards from Murray “without
       consent of the temporary guardian ad litem.” The OSG retains all responsibilities for OSG
       wards other than residential placement decisions. Respondents now appeal.

¶ 12                                               ANALYSIS
¶ 13                                             I. STANDING
¶ 14       The first issue raised in this appeal is whether petitioners have standing to bring this action.
       Respondents contend petitioners lack standing to challenge the decisions made by the OSG
       regarding the proper placement of its wards under statutory standing requirements of the Act,
       as well as general standing principles. Respondents insist petitioners are not “interested
       persons” within the meaning of the Act and, therefore, they cannot petition the court to remove
       the State Guardian. We disagree.
¶ 15       In Illinois, a plaintiff need not allege facts to establish standing; it is defendant’s burden to
       prove lack of standing. In re Estate of Schlenker, 209 Ill. 2d 456, 461, 808 N.E.2d 995, 998
       (2004). Where, as here, standing is challenged in a motion to dismiss under section 2-619, a
       court is required to accept as true all well-pleaded facts in the complaint and all inferences that
       can reasonably be drawn in the plaintiff’s favor, and the motion should only be granted if the
       plaintiff can prove no set of facts that would support a cause of action. In re Estate of
       Schlenker, 209 Ill. 2d at 461, 808 N.E.2d at 998. We review the issue of standing de novo. In re
       Estate of Schlenker, 209 Ill. 2d at 461, 808 N.E.2d at 998.
¶ 16       Section 23-2 of the Act provides for removal of a representative as follows:
                    “§ 23-2. Removal.


                                                     -5-
                   (a) On petition of any interested person or on the court’s own motion, the court may
               remove a representative if:
                                                    ***
                       (9) the representative becomes incapable of or unsuitable for the discharge of
                   the representative’s duties; or
                       (10) there is other good cause.” 755 ILCS 5/23-2(a)(9), (10) (West 2010).
¶ 17       Section 1-2.15 of the Act provides that a representative includes a guardian. 755 ILCS
       5/1-2.15 (West 2010).
¶ 18       An “interested person” is defined under the Act in pertinent part as follows:
                   “§ 1-2.11. ‘Interested person’ in relation to any particular action, power or
               proceeding under this Act means one who has or represents a financial interest,
               property right or fiduciary status at the time of reference which may be affected by the
               action, power or proceeding involved, including without limitation an heir, legatee,
               creditor, person entitled to a spouse’s or child’s award and the representative.”
               (Emphasis added.) 755 ILCS 5/1-2.11 (West 2010).
¶ 19       Respondents insist that this definition is narrow, and petitioners do not meet the criteria
       necessary to be an “interested person” because they do not have or represent any financial
       interest, property right, or fiduciary status in the OSG wards. However, we agree with
       petitioners that a more expansive definition was contemplated by our General Assembly and
       that the list of potentially interested individuals or groups listed in section 1-2.11 is not
       exhaustive as evidenced by the use of the word “including.”
¶ 20       The primary rule of statutory construction is to give effect to the legislature’s intent. In re
       Marriage of Murphy, 203 Ill. 2d 212, 219, 786 N.E.2d 132, 136 (2003). The best indication of
       such intent is the statute’s language, which must be given its plain and ordinary meaning.
       Sangamon County Sheriff’s Department v. Illinois Human Rights Comm’n, 233 Ill. 2d 125,
       136, 908 N.E.2d 39, 44 (2009). Where a statute’s language is clear and unambiguous, it is
       unnecessary to resort to other rules of interpretation. Sangamon County Sheriff’s Department,
       233 Ill. 2d at 136, 908 N.E.2d at 44. If a statute is ambiguous, however, we may consider
       extrinsic aids of construction to determine our legislature’s intent. Young America’s
       Foundation v. Doris A. Pistole Revocable Living Trust, 2013 IL App (2d) 121122, ¶ 25, 998
       N.E.2d 94. A statute is ambiguous when reasonably well-informed people could interpret the
       statute in different ways. Sangamon County Sheriff’s Department, 233 Ill. 2d at 136, 908
       N.E.2d at 44.
¶ 21       In In re Estate of Schlenker, Justice Garman pointed out in a special concurrence that an
       ambiguity exists in section 1-2.11 of the Act:
                   “First, the majority’s reading renders the first part of the definition–‘one who has or
               represents a financial interest, property right, or fiduciary status *** which may be
               affected’–completely superfluous when heirs, legatees or creditors are at issue. In other
               words, the majority believes the definition means that an heir is an ‘interested person’
               regardless of whether there is any effect on her interests. Surely, an ‘interested person’
               should actually have an affected interest. If the legislature really intended to say that
               heirs are interested persons as a matter of law, it would have said an interested person is
               an heir, legatee, creditor or a person who has or represents a financial interest which
               may be affected. The legislature did not utilize that definition. A more rational reading
               of what the legislature said is that heirs, legatees and the others are examples of those

                                                    -6-
                who will typically have an interest affected by a probate proceeding. Since the
                language can be read in at least two different ways, the definition of ‘interested person’
                is ambiguous.” (Emphases in original.) In re Estate of Schlenker, 209 Ill. 2d at 467, 808
                N.E.2d at 1001-02 (Garman, J., specially concurring).
¶ 22        We also point out that the word “including” generally does not connote exclusivity, but is
       ordinarily interpreted as a term of enlargement. Greyhound Lines, Inc. v. City of Chicago, 24
       Ill. App. 3d 718, 727, 321 N.E.2d 293, 302 (1974).
¶ 23        Furthermore, we find that respondents’ argument is flawed because it fails to consider that
       OSG wards by their very nature have no parent, spouse, or relative willing or able to serve as
       their guardian. Petitioners’ exhibit A, “Illinois Guardianship & Advocacy Commission A
       Guide to Adult Guardianship in Illinois,” specifically states that the OSG “serves as guardian
       of last resort for individuals with disabilities when no other person is available to serve. Most
       of its wards are indigent or have limited assets.” While respondents portray petitioners as
       individuals airing a “generalized grievance common to all members of the public,” it is clear
       that petitioners are much more than that. Petitioners have all dedicated their lives to serving
       people with developmental disabilities and have been involved with Murray for many years.
¶ 24        Respondents cite no authority for the proposition that those seeking to become guardians of
       the OSG wards are not “interested parties” other than the language of the statute; however, as
       we have pointed out, the language of section 1-2.11 of the Act is ambiguous. Surely, our
       General Assembly intended that concerned individuals such as petitioners could step in to
       protect an OSG ward. Under the circumstances presented here, we believe petitioners meet the
       criteria of an “interested person” within the meaning of the Act and have standing to bring this
       action.

¶ 25                     II. EFFECT OF PENDING PROBATE PROCEEDINGS
¶ 26        The second issue raised in this appeal is whether the preliminary injunction should be
       dissolved where all of the OSG wards are the subject of pending probate proceedings.
       Respondents contend the circuit court lacked authority to effectively replace the guardian
       appointed in probate proceedings pending in numerous other counties throughout the state.
       Respondents insist that the court holding the hearing on the initial petition for guardianship
       retains jurisdiction over the disabled adult, and, thus, the circuit court here lacked authority to
       enter any order limiting the power of the guardian who was duly appointed in previous
       proceedings. Petitioners point out that this issue does not even pertain to 8 of the 24 OSG
       wards because their guardianship proceedings were initiated in Clinton County, and, therefore,
       the circuit court of Clinton County clearly has jurisdiction. As to the remaining OSG wards
       who have ongoing guardianship proceedings in counties other than Clinton, petitioners
       contend that Clinton County has concurrent jurisdiction. We agree with petitioners.
¶ 27        Section 2-619(a)(3) of the Code provides that a defendant may move for dismissal if
       another action is pending involving the same parties and the same cause of action. 735 ILCS
       5/2-619(a)(3) (West 2010). The purpose of section 2-619(a)(3) is to avoid duplicative
       litigation, and the decision to grant or deny such a motion is discretionary and will not be
       reversed unless there is an abuse of discretion. Crain v. Lucent Technologies, Inc., 317 Ill.
       App. 3d 486, 495, 739 N.E.2d 639, 646-47 (2000). However, even when the threshold
       requirements of “same parties” and “same cause” are met, section 2-619(a)(3) relief is not
       mandatory. A.E. Staley Manufacturing Co. v. Swift & Co., 84 Ill. 2d 245, 252, 419 N.E.2d 23,


                                                    -7-
       27 (1980). Our supreme court has said “that multiple actions in different jurisdictions, but
       arising out of the same operative facts, may be maintained where the circuit court, in a sound
       exercise of its discretion, determines that both actions should proceed.” A.E. Staley
       Manufacturing Co., 84 Ill. 2d at 253, 419 N.E.2d at 27.
¶ 28       In the instant case, petitioners were not parties to the prior probate actions in which the
       OSG was named guardian over the disabled adults. Therefore, the same party requirement was
       not met. Moreover, as petitioners pointed out, Clinton County retained jurisdiction in eight
       cases by virtue of the fact that the guardianship proceedings were initiated in Clinton County.
       As to the remaining OSG wards, the circuit court considered whether it should require
       petitioners to proceed in each county with a pending probate action involving an OSG ward
       and determined that to require petitioners to do so “would be inefficient and could lead to
       inconsistent results.” There were pending probate actions in 12 different counties, including
       Cook, Livingston, Sangamon, and Kankakee.
¶ 29       The circuit court here specifically asked, “How does the issue get back before the Cook
       County court or the Sangamon County court for a ward that was made a ward of the court in the
       Sangamon or Cook County proceedings, how does it get back there?” Respondents’ attorney
       replied that a petition would have to be filed in the probate division of each county. The circuit
       court explained the problem with that approach as follows:
                    “THE COURT: The problem I have with your argument Ms. Barnes–and I will say
               this, I dealt with–I see Mr. West. I’ve dealt with the [OSG] here. He’s been a big help to
               me a lot of times. I don’t have any real issue with the [OSG]. I’ve called him up on
               occasions to actually seek his guidance and what to do in problem situations.
                    But for today’s hearing, it seems like that the [OSG] is saying that we’re making
               this decision and that it can’t be reviewed. And that’s the thing that I have the most
               difficulty with especially when the guardianship statute says that I, at least as I interpret
               it, the Court on its own motion can appoint a guardian for somebody.
                    ***
                    And what I’m looking at is I have a significant number of people here saying that
               the [OSG] is not doing its job. That the [OSG] is saying we’re doing the best we can.
               [Murray] is going [to] be closed, we’re doing the best we can. All these other people
               say no, the [OSG] is not doing what it can. There may be political reasons on both sides
               of the equation. But as I sit here, if I’m suppose[d] to be the Court, the protector of the
               wards, when I make them a ward of the state, they’re under my supervision at least
               that’s my understanding of how it works. I’m suppose[d] to get reports and make sure
               that the guardian is doing what the guardian is suppose[d] to do. I’m suppose[d] to
               make sure that the guardian of the state doesn’t spend the money improperly, that
               they’re taken care of. Now I have to appoint somebody else.
                    What I seem to be hearing from your side of this dispute is well, Judge, we are
               doing what we can, but other people are saying you’re not. How do I know–how does
               the ward get into court if–if people off the street can’t bring them in–bring them into
               court if I can’t tell you to come into court. How do these wards that are disabled, many
               of them severely, how do they even get into court?
                    ***
                    So if when I make people wards of the court, I take them under my wing so to
               speak, I’m suppose[d] to be concerned that they are protected. I would hazard to say

                                                     -8-
                that my colleagues in Cook County would probably feel the same way. If I have people
                in Clinton County in front of me that people in Clinton County or from the surrounding
                area are saying aren’t being properly taken care of, I think I should act and intervene.
                    Now, if the Cook County court wants to take jurisdiction, I think I can defer. I can
                transfer it back. I can send it back there. But it seems to me that your argument taken to
                the extreme means that the disabled, the deaf, dumb, mute, if you will–that’s politically
                incorrect language, but the person can’t speak, can’t talk, can’t hear at [Murray] is
                allegedly being mistreated, somehow has to get back to Cook County to so say I’m
                being improperly treated. I can’t go that way.”
¶ 30       The circuit court, therefore, believed it had concurrent jurisdiction, and we agree.
¶ 31       Cobleigh v. Matheny, 181 Ill. App. 170 (1913), supports the circuit court’s finding of
       concurrent jurisdiction. In that case, a petition was filed in the probate court of Fulton County
       by a guardian on behalf of a minor ward seeking a citation against a guardian previously
       appointed in the circuit court of Fayette County over the same minor ward for money alleged to
       be in possession of the first guardian which allegedly belonged to the ward. Since the initial
       appointment of guardian in Fayette County, the ward and his mother moved to Fayette County.
       The Cobleigh court explained:
                “On the removal of the ward and his mother to Fulton county and his selection of a
                guardian by the minor on his arriving at the age of fourteen years, the question as to
                whether the appointment should be made by the court that originally had jurisdiction
                over the estate of the ward, or by the probate court of the county to which the residence
                of the ward had been changed does not appear to have been directly passed on by the
                courts of appeal in this state, and the general rule is that the court that originally had
                jurisdiction in the estate will continue to hold it [citation], but this is a question
                ordinarily of statutory provision. We hold, however, that because of the equitable
                nature of the proceeding and for the convenience of the ward the court in the county of
                his residence had the right to appoint a new guardian.” Cobleigh, 181 Ill. App. at
                175-76.
¶ 32       While Cobleigh is not binding authority due to the fact that it precedes the amendment of
       the courts act in 1935, it is nevertheless persuasive authority. See Reichert v. Court of Claims,
       203 Ill. 2d 257, 262 n.1, 786 N.E.2d 174, 178 n.1 (2003).
¶ 33       Even though Cobleigh was decided over 100 years ago, we find it persuasive today. Here,
       many of the OSG wards have probate proceedings pending in counties other than Clinton. The
       circuit courts of the counties in which the OSG was named guardian over the wards retain their
       original jurisdiction, but the circuit court of Clinton County, where Murray is located, has
       concurrent jurisdiction. To expect each of these OSG wards to go back to their original county
       and file a petition would simply be wrong. Therefore, we do not agree the preliminary
       injunction needs to be dissolved even though several of the OSG wards are the subject of
       pending probate proceedings in other counties. The circuit court pointed out the
       impracticability and insensibility of requiring severely disabled wards to return to the county
       where their probate actions are pending to file a petition for appointment of a temporary
       guardian ad litem to review whether the OSG is acting in a ward’s best interests. After careful
       consideration, we find the trial court did not abuse its discretion in denying respondents’
       motion to dismiss.



                                                    -9-
¶ 34                            III. TEMPORARY GUARDIAN AD LITEM
¶ 35       The final issue we are asked to consider is whether the preliminary injunction should be
       dissolved on the basis that the temporary guardian ad litem’s powers exceed the permissible
       scope of a guardian ad litem’s duties. Respondents argue that by prohibiting the State Guardian
       from transferring its wards from Murray without the consent of Freeman, the temporary
       guardian ad litem, the circuit court effectively granted Freeman veto power over the State
       Guardian’s placement decisions and essentially makes Freeman a coguardian with regard to
       placement decisions. Respondents insist this is an unprecedented and impermissible
       investiture of power in a guardian ad litem. We disagree.
¶ 36       Section 11a-4 of the Act specifically allows for the appointment of a temporary guardian in
       pertinent part as follows:
                   “§ 11a-4. Temporary guardian.
                   (a) Prior to the appointment of a guardian under this Article, pending an appeal in
               relation to the appointment, or pending the completion of a citation proceeding brought
               pursuant to Section 23-3 of this Act, *** the court may appoint a temporary guardian
               upon a showing of the necessity therefor for the immediate welfare and protection of
               the alleged disabled person or his or her estate on such notice and subject to such
               conditions as the court may prescribe. In determining the necessity for temporary
               guardianship, the immediate welfare and protection of the alleged disabled person and
               his or her estate shall be of paramount concern, and the interests of the petitioner, any
               care provider, or any other party shall not outweigh the interests of the alleged disabled
               person. The temporary guardian shall have all of the powers and duties of a guardian of
               the person or of the estate which are specifically enumerated by court order.” 755 ILCS
               5/11a-4(a) (West 2012).
¶ 37       The circuit court’s order specifically appoints Freeman as “temporary Guardian Ad Litem
       for the purposes of these proceedings for the OSG Wards.” The circuit court found Freeman’s
       “appointment is necessary to provide for the best interests of the OSG Wards.”
¶ 38       The circuit court prohibited respondents “from transferring any disabled adult who is a
       resident of [Murray] and under the guardianship of the [OSG] from [Murray] without consent
       of the temporary guardian ad litem Stuart [sic] Freeman until further order of this court.” The
       circuit court also specifically stated that while “[v]arious proposed orders have suggested that
       the parties perform additional further acts or that the GAL undertake certain activities,” “[n]o
       ruling is made with respect to those further acts or activities. The parties are encouraged to
       cooperate.” Contrary to respondents’ assertions, the circuit court’s order in no way creates a
       “super-guardian.” Instead, the circuit court’s order complies with section 11a-4 of the Act
       because the order appoints a temporary guardian for a limited purpose and attempts to ensure
       that the immediate welfare and protection of the OSG wards remains the paramount concern.
¶ 39       The circuit court was extremely precise as to the circumscribed power it was giving the
       temporary guardian. The circuit court’s appointment of a temporary guardian ad litem requires
       that the best interests of the OSG wards be considered over political and budgetary
       considerations surrounding the closure of Murray. Accordingly, neither respondents nor Equip
       for Equality has convinced us that the circuit court’s order is in error.


                                                   - 10 -
                                          CONCLUSION
¶ 40       For the foregoing reasons, the order of the circuit court of Clinton County is hereby
       affirmed in its entirety.


¶ 41      Affirmed.

¶ 42       JUSTICE CATES, specially concurring.
¶ 43       I concur in the result reached by the majority. In my view, the circuit court’s appointment
       of a temporary guardian ad litem for the limited purposes set forth in its order was proper. The
       guardian ad litem functions as the eyes and ears of the court and his or her role is to make
       recommendations as to what is in the best interests of and what will protect the immediate
       welfare of the wards. Once a person is adjudicated disabled, the person remains under the
       jurisdiction of the court, even when a plenary guardian has been appointed. See In re Mark W.,
       228 Ill. 2d 365, 375, 888 N.E.2d 15, 21 (2008); In re Estate of Nelson, 250 Ill. App. 3d 282,
       621 N.E.2d 81 (1993). The court has a duty to “judicially interfere” and protect the ward if the
       guardian is about to do anything that would cause harm. In re Mark W., 228 Ill. 2d at 375, 888
       N.E.2d at 21.
¶ 44       I believe that the circuit court had the authority to appoint a temporary guardian ad litem
       based upon the allegations contained in the pleadings before the court. This appointment does
       not interfere with the duties and responsibilities of the State Guardian; rather, it permits the
       court to obtain information from a disinterested party, in order to determine what is in the best
       interests of the wards and to supervise the manner in which the State Guardian provides for the
       care and support of the wards. With or without the label of injunctive relief, the circuit court’s
       order, prohibiting transfer of the wards under the guardianship of the Office of State Guardian
       from Murray Center without the consent of the temporary guardian ad litem until further order
       of the court, is proper and within the court’s authority.




                                                   - 11 -